ON MOTION FOR REHEARING.
KRUEGER, Judge.
The state, by and through its district attorney, has filed a brief motion for a rehearing herein in which it is contended that we erred in two respects in reversing the judgment of conviction.
Its first contention is that we erred in holding that the jurors trying the case had prejudged it; and second, that the juror, Duncan Hensley, had a fixed opinion in his mind as to appellant’s guilt. These questions were thoroughly considered and discussed by all the members of the court and the opinion written by Presiding Judge Hawkins clearly and definitely expresses the unanimous opinion of the court. No reason is advanced by the state in its motion why the court erred. It is merely a general statement by the district attorney.
Being convinced that the case was properly disposed of on the original submission, the motion for rehearing is overruled.
Opinion approved by the court.